896 F.2d 1366Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Lyman CHAPMAN, Plaintiff-Appellant,v.Travis OUTLAW, Fore Unit Manager, Eastern CorrectionalCenter;  T.L. Barnett, Superintendent, Eastern CorrectionalCenter;  J.H. Lofton, Superintendent of Custody andOperational Activities;  Darlyn White, Programs Director ofEastern Correctional Center, Defendants-Appellees.
No. 89-6758.
United States Court of Appeals, Fourth Circuit.
Submitted:  Dec. 29, 1989.Decided:  Feb. 12, 1990.

Lyman Chapman, appellant pro se.
Howard Edwin Hill, Office of the Attorney General of North Carolina, for appellees.
Before MURNAGHAN, Circuit Judge, and HARRISON L. WINTER and BUTZNER, Senior Circuit Judges.
PER CURIAM:


1
Lyman Chapman appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Chapman v. Outlaw, C/A No. 88-637-CRT (E.D.N.C. June 27, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.